reasonable time after discovery of the withheld evidence, see State v.
                 Huebler, 128 Nev. , n.3, 275 P.3d 91, 95 n.3 (2012); see also
                 Hathaway v. State, 119 Nev. 248, 254-55, 71 P.3d 503, 507-08 (2003).
                 Appellant did not state when he discovered the allegedly withheld
                 evidence and thus failed to demonstrate cause for the delay. To the extent
                 appellant argued that the ineffective assistance of counsel was good cause,
                 that claim itself was procedurally barred and thus could not have
                 constituted good cause. See Hathaway, 119 Nev. at 252-53, 71 P.3d at 506.
                             Second, appellant argued that he was actually innocent such
                 that denying consideration of his substantive claims would result in a
                 fundamental miscarriage of justice. Appellant did not demonstrate actual
                 innocence because he failed to show that "it is more likely than not that no
                 reasonable juror would have convicted him in light of the new evidence."
                 Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting Schlup v. Delo,
                 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34
                 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920,
                 922 (1996). We therefore conclude that the district court did not err in
                 denying appellant's petition. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                     Saitta
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e
                 cc:   Hon. Elliott A. Sattler, District Judge
                       David Abara
                       Attorney General/Carson City
                       Washoe County District Attorney
                       Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A    e